DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 8-9, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,664,435 (Bassuk) in view of US 2017/0089508 A1 (Daczko).
With respect to claims 1-2: Bassuk discloses a rotating shelf assembly comprising: a shelf (horizontal partition 34); a rotating disk (rotatable shelf 20) rotatably mounted to the shelf; and a drive mechanism (rotating mechanism 22) mechanically coupled to the rotating disk for selectively rotating the rotating disk (Fig. 6); and a controller (at least electric circuit 60) operably coupled to the drive mechanism.
Bassuk Col. 1 teaches that the shelves 20 inside refrigerator/freezer 10 rotate so that a user may reach an object on a given shelf 20 from the front of the shelf 20, which makes it easy to use. 
Daczko discloses a management system 10 for repositioning objects 12 inside a refrigerator 14. The system 10 includes a control system 18 and a mechanical system 16, and the mechanical system 16 is integrated into a shelf ([0027]). The mechanical system 16 repositions tiles 20 on which the objects 12 are stored, to thereby move objects 12 to the front of the shelf based on the expiration dates thereof. Moving objects 12 that expire soonest to the front of the shelf helps food items be used before expiring ([0028]-[0033]). Alternatively, the objects 12 may be positioned according to a recipe ([0033]). The control system 18 may include a variety of electrical and/or electronic components, and can communicate with a remote controller (such as a user’s smart phone) wirelessly ([0028]). The control system 18 communicates with a tag 22 on each object 12 to detect the location of a given object 12 ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bassuk’s refrigerator/freezer 10 to rotate the shelves 
One would be motivated to adapt Bassuk’s invention in such a manner in order to encourage usage of food before it expires and/or to facilitate cooking of a recipe by positioning items needed for that recipe in an easy to reach location. Making such a modification provides the benefits of Daczko’s invention to Bassuk’s refrigerator/freezer 10 in the same or a similar way. 
In the combination, it is obvious to combine Bassuk’s electric circuit 60 and Daczko’s control system 18 such that the operations/functions of both inventions may be carried out in Bassuk’s refrigerator/freezer 10. The combination of circuit 60 and control system 18 makes obvious the claimed “controller”.
The expiration date of a given item meets the “position parameter indicate of a desired shelf position of the rotating disk” and “wherein the position parameter comprises at least one of a time or a date” as required by claims 1-2. 
The “determining, based on the position parameter, the desired shelf position; and operating the drive mechanism to rotate the rotating disk to the desired shelf position” recitation is made obvious by the control system 18/circuit 60 detecting positions of the objects using tags 22, and using the positioning information, controlling Bassuk’s drive motor 52 to rotate a shelf 20 to position one or more items at the front of the refrigerator/freezer 10. 

With respect to claim 8: See Daczko [0028]. In the combination, Daczko’s control system 18 meets “a wireless communication module” as claimed, and the remote controller (such as a user’s smart phone) meets “a mobile device” as claimed. 
With respect to claim 9: Bassuk’s compartment 14 is “a chilled chamber” as claimed, and Bassuk’s refrigerator/freezer 10 is “a refrigerator appliance” as claimed. 
With respect to claims 13-14: By making the same combinations/modifications as in the rejections above Bassuk in view of Daczko makes obvious a method of operating a rotating shelf assembly, the rotating shelf assembly comprising a rotating disk (Bassuk’s shelf 20) rotatably mounted to a shelf (Bassuk’s horizontal partition 34) and being mechanically coupled to a drive mechanism (Bassuk’s rotating mechanism 22), the method comprising: obtaining a position parameter indicative of a desired shelf position of the rotating disk (using Daczko’s control system 18 and tags 22 to locate the item expiring soonest - the parameter is the expiration date, the desired shelf position is that which positions the item expiring soonest at the front of refrigerator/freezer 10); determining, based on the position parameter (the expiration date), the desired shelf position (control system 18 determining if the shelf needs to be rotated to position the item at the front); and operating the drive mechanism to rotate the rotating disk to the desired shelf position (control system 18 controlling Bassuk’s rotating mechanism 22 to 
With respect to claim 20: See Daczko [0028]. In the combination, Daczko’s control system 18 meets “a wireless communication module” as claimed, and the remote controller (such as a user’s smart phone) meets “a mobile device” as claimed. 

Claims 3-7 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,664,435 (Bassuk) in view of US 2017/0089508 A1 (Daczko) as applied to claims 1 and 13 above, and further in view of US 2017/0039511 A1 (Corona).
With respect to claims 3-4 and 15-16: Daczko [0033] and [0038]-[0039] teach that Daczko is open to using “various criteria and data” to move items around. While examples given include shelf life expectancy/expiration date and items in a recipe, the disclosure is not limited thereto. The objects can be arranged “based on a wide variety of characteristics, qualities and/or conditions of said objects”. 
Corona’s invention is to an object recognition system 672 that recognizes objects stored in a refrigerator. Corona [0104]-[0105] discloses a health management system that makes suggestions to individual users, in terms of what to eat and drink from the refrigerator, in order to manage and/or improve health. Biometric identifiers, such as fingerprint scanners, voice recognition, or something similar is used to distinguish among various users of the refrigerator. Corona [0067] discloses proximity sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a biometric identifier to Bassuk’s refrigerator/freezer 10, 
One would be motivated to make such a modification in order to identify a user and rotate the shelf 20 to position certain items in front of a user, with the intention of providing health management and/or improvement. E.G., Corona gives the example of suggesting a user intake more water. In the combination, it is obvious to identify a user using a fingerprint scanner, determine if the user should intake more water, and then rotate a shelf 20 such that a vessel of water is positioned in front of the user. 
In the combination, the fingerprint scanner or voice recognizer of Corona makes obvious the claimed “biometric scanner”, and the identity of a user (their fingerprint or voice) is the “data indicative of at least one of a user of the rotating shelf assembly or a proximity of the user”. 
With respect to claims 5 and 17: Daczko [0033] and [0038]-[0039] teach that Daczko is open to using “various criteria and data” to move items around. While examples given include shelf life expectancy/expiration date and items in a recipe, the disclosure is not limited thereto. The objects can be arranged “based on a wide variety of characteristics, qualities and/or conditions of said objects”. 
Corona’s object recognition system 672 can be used in conjunction with weather information to suggest items needed, e.g. items needed during a storm. See Corona [0086].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adapt Bassuk’s refrigerator/freezer 10, as modified above, to use weather data to determine what item(s) should be rotated to the front of shelves 
Similarly to how Corona uses the weather information to suggest items for a shopping list, it is obvious to use weather information to rotate items wanted or needed during certain weather events to the front of the shelves 20. E.G., when it is very hot and/or dry, bottles of water may be rotated to the front of the shelves 20.
With respect to claims 6 and 18: Corona [0086] never specifically states where the weather information comes from. Corona’s refrigerator is connected to the internet and databases, in order to gather information (e.g., related to recipes). See, E.G., Corona [0095]-[0099].
Daczko’s control system 18 includes wireless communication functionality, and may be coupled to the internet ([0028]).  
OFFICIAL NOTICE is taken that weather data is known to be on a remote server, such as the server of an internet website. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to retrieve the weather data from a remote server, such as a weather related website, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
In the combination, it is obvious for the control system 18 to access the internet and retrieve weather information from a remote server, such as that for a website on the internet. 
One would be motivated to look up weather information on a website (remote server) in order to have up-to-date and accurate weather information.
With respect to claims 7 and 19: Daczko [0033] and [0038]-[0039] teach that Daczko is open to using “various criteria and data” to move items around. While examples given include shelf life expectancy/expiration date and items in a recipe, the disclosure is not limited thereto. The objects can be arranged “based on a wide variety of characteristics, qualities and/or conditions of said objects”. 
Corona Fig. 13 and [0081]-[0083] disclose using a scanning apparatus 544 to detect bruising, old spots, mold, or other surface conditions of fruits and vegetables. A user is recommended to use or dispose of an item accordingly. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Corona’s scanning apparatus 544 to scan fruits and vegetables on the shelves 20 of Bassuk, as modified above, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to detect bruising, old spots, mold, or other surface conditions of fruits or vegetables on the shelves 20, and then rotate the shelves 20 to urge a user to consume or dispose accordingly. 
In such a combination, the scanning apparatus 544 makes obvious the claimed “food quality sensor”. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,664,435 (Bassuk) in view of US 2017/0089508 A1 (Daczko) as applied to claim 9 above, and further in view of US 9,989,298 B1 (Wantland).
With respect to claim 10: Bassuk’s partition 34, relied upon as the claimed “shelf”, is immovable.
Daczko discloses system 16 integrated into a shelf, but does not show in detail what that looks like. It is shown in phantom in Fig. 1. 
Wantland discloses a shelf inside a refrigerator compartment that is adjustable in height, to provide user convenience and adaptability, as well as electrically connected so as to connect to a load 258. The load 258 could be LED lighting as shown in Fig. 6. Alternatively or additionally, the load could be any other feature, such as temperature controls, microphones, speakers, cameras, sensors, load cells, fans, thermoelectric cells, and/or desirable features. A powered track 150 is electrically connected to a power source, and the shelf receives power via shelf bracket 260.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Bassuk’s rotating shelf 20 incorporated into a shelf like Wantland’s, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification to provide one shelf that has both features of 1) rotating of items about to expire on the shelf (like Bassuk, as modified), and 2) adjustable in height (like Wantland’s).
Wantland’s bracket 260 makes obvious the claimed “shelf support bracket”. Wantland’s track 150 makes obvious the claimed “vertical support track”.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,664,435 (Bassuk) in view of US 2017/0089508 A1 (Daczko) as applied to claim 1 above, and further in view of US 2008/0217266 A1 (Doyal).
With respect to claim 11: See Bassuk Fig. 6. Bassuk discloses the drive mechanism (rotating mechanism 22) comprise: a motor (drive motor 52 and the drive shaft 54 of motor 52) positioned below the shelf (at least drive shaft 54 of the motor 52 is below the horizontal partition 34) and being mechanically coupled to the rotating disk (shelf 20); a drive ring (ball bearing assembly 46 and bevel gear 56) mounted to a bottom of the rotating disk; and a secondary gear (bevel gear 58) mechanically coupling the motor to the drive ring.
Doyal Figs. 1-4 and [0019]-[0033] disclose rotating an auxiliary support platform 18 inside a refrigerator using a drive mechanism that is similar to Bassuk’s rotating mechanism 22. Doyal [0029]-[0030] disclose the gearbox 42 includes the gear assembly 44. Assembly 44 includes input gear 48, output gear 50, and any number of additional gears. To alter the rotational speed and/or torque provided by the input gear 48, the gear ratio between gears 48 and 50 can be configured as desired. Further, the gearbox 42 could include other gearing configurations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bassuk’s rotating mechanism 22 to change the rotational speed and/or torque provided by gear 58, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
or using other gearing configurations - in the same or similar manner as in Doyal.
One would be motivated to make such a modification in order to make the shelves 20 spin faster or slower, depending on user preference. Further, one would be motivated to change the torque if a different sized shelf 20 is used and/or if different mass items are stored on the shelf 20. Such changes are obvious modifications, and would benefit from a change in torque that makes up for the change in size and/or mass, to thereby ensure the shelves 20 continue to rotate as in Bassuk’s original invention. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,664,435 (Bassuk) in view of US 2017/0089508 A1 (Daczko) as applied to claim 1 above, and further in view of US 2014/0250943 A1 (Pericolini).
With respect to claim 12: Pericolini discloses a refrigerated blood bag device 10 that includes a plurality of storage modules 15 that each include a rotating storage discs 16. Each disc 16 is driven by a motor 18 using toothing 20 on the disc 16 and a gear 21 connected to the motor 18. A control unit 40 stores the angular position on the disc 16 for each bag in memory 45. The angular position data is provided by a known position control system, for example using a stepper motor or an incremental or absolute encoder with a zero reference on the disc 16, as the rotation motor. See [0014]-[0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bassuk’s refrigerator/freezer 10 with a known position 
One would be motivated to make such a combination in order to be able to store in memory, on Daczko’s control system 18, the angular position of each item on the shelves 20. One would be motivated to make such a modification in order to preclude the needs for Daczko’s tags 22. Not having to apply tags 22 makes it faster to load items onto the shelves 20, and eliminates any worry of losing the tags 22 when detached.  
In the combination, at least Pericolini’s incremental or absolute encoder with a zero reference makes obvious the claimed “shelf position sensor”. Such an encoder with a zero reference is combined with each rotating shelf 20, analogously to Pericolini’s rotating storage discs 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637